   Case 2:19-cv-00153-MHT-SRW Document 56 Filed 05/19/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ANDRONICUS BERNARD LINZY,          )
                                   )
     Plaintiff,                    )
                                   )       CIVIL ACTION NO.
     v.                            )         2:19cv153-MHT
                                   )              (WO)
ALABAMA DEPARTMENT OF              )
PUBLIC HEALTH and                  )
DEPARTMENT OF HEALTH AND           )
HUMAN SERVICES’ CENTERS            )
FOR DISEASE CONTROL AND            )
PREVENTION,                        )
                                   )
     Defendants.                   )

                              JUDGMENT

    Upon consideration of the joint motion to dismiss

filed by plaintiff Andronicus Bernard Linzy and defendant

Alabama Department of Public Health (Doc. 55), it is

ORDERED that the motion is granted; plaintiff Linzy’s

claims against defendant Alabama Department Of Public

Health are dismissed with prejudice; and said defendant

is terminated as a party.         No costs are taxed.

    This case is not closed, and all claims against

defendant   Department      of    Health    and    Human    Services'
   Case 2:19-cv-00153-MHT-SRW Document 56 Filed 05/19/21 Page 2 of 2




Centers    for   Disease     Control     and    Prevention      remain

pending.

    The clerk of the court is DIRECTED to enter this

document on the civil docket as a final judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure.

    DONE, this the 19th day of May, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
